Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 13/14/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The 112 rejection has been overcome by Applicant’s amendments to the claims.
Allowable Subject Matter
Claims 1–12 are allowed.
CLAIM 1
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of limitations “wherein an excessive rotation display portion that displays an excessive rotation state is provided on at least one of a side opposite to an open valve direction of the open display portion and a side opposite to a closed valve direction of the closed display portion.”  The closest prior arts are Oka et al. (JP 2012246964 A), Soldo et al. (USPN 8763637 B2), Whitney (USPN 0824163), Burgess (USPN 4133288) and Trevisan (USPN 5535698).  
The prior art Oka discloses a valve having a handle with an indicator.  The handle has a display window which shows the valve condition.  A part of the handle and indicator combination, Oka does not disclose “wherein an excessive rotation display portion that displays an excessive rotation state is provided on at least one of a side opposite to an open valve direction of the open display portion and a side opposite to a closed valve direction of the closed display portion.”  
The prior art Soldo discloses a valve having an indicator.  The indicator has a translucent cover surrounding the indicator.  Soldo does not disclose “wherein an excessive rotation display portion that displays an excessive rotation state is provided on at least one of a side opposite to an open valve direction of the open display portion and a side opposite to a closed valve direction of the closed display portion.”  
The prior art Whitney discloses a valve that can be operated by a handle.  Whitney also discloses an indicator.  However, Whitney does not disclose the indicator within the handle.  
The prior art Burgess discloses a valve having an indicator, but does not disclose any of the other details of the claimed language in relation to the indicator.  
The prior art Trevisan discloses a valve having an indicator, but does not disclose “wherein an excessive rotation display portion that displays an excessive rotation state is provided on at least one of a side opposite to an open valve direction of the open display portion and a side opposite to a closed valve direction of the closed display portion.”  
None of the prior arts teach limitations “wherein an excessive rotation display portion that displays an excessive rotation state is provided on at least one of a side opposite to an open valve direction of the open display portion and a side opposite to a closed valve direction of the closed display portion” as it relates to the indicator, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
CLAIM 3
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of limitations “the visual recognition restricting body is formed to be thinner than the translucent cover body.”  The closest prior arts are Oka et al. (JP 2012246964 A), Soldo et al. (USPN 8763637 B2), Whitney (USPN 0824163), Burgess (USPN 4133288) and Trevisan (USPN 5535698).  
The prior art Oka discloses a valve having a handle with an indicator.  The handle has a display window which shows the valve condition.  A part of the handle and indicator combination, Oka does not disclose “the visual recognition restricting body is formed to be thinner than the translucent cover body.”  
The prior art Soldo discloses a valve having an indicator.  The indicator has a translucent cover surrounding the indicator.  Soldo does not disclose “the visual recognition restricting body is formed to be thinner than the translucent cover body.”  
The prior art Whitney discloses a valve that can be operated by a handle.  Whitney also discloses an indicator.  However, Whitney does not disclose the indicator within the handle.  
The prior art Burgess discloses a valve having an indicator, but does not disclose any of the other details of the claimed language in relation to the indicator.  
The prior art Trevisan discloses a valve having an indicator, but does not disclose “the visual recognition restricting body is formed to be thinner than the translucent cover body.”  
None of the prior arts teach limitations “the visual recognition restricting body is formed to be thinner than the translucent cover body” as it relates to the indicator, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753